Parris J.
—If Hilborne owned the shop, the action is maintainable against the defendant, inasmuch as the case finds the conversion.
• The plaintiff erected the shop under a license from the heirs of Craige, who owned the site on which it was placed. He paid a yearly ground rent for his license, and, as between him and the heirs, it is not denied that he was the legal owner of the building.
But it is contended, that the shop passed to the defendant, by virtue of the deed to him from the heirs of Craige. Such would have been the operation of that deed, if the shop had been the property of the grantors. But being the property of the plaintiff, and having been erected and continued there by permission of the heirs, they had no interest in it, or legal right to it, and consequently, could not make any conveyance by which it would pass to the defendant. It remained the plaintiff’s property after the conveyance to Brown, the same as before, and the defendant, having converted it to his own use, as the jury have found ho did, is as clearly liable for damages in this form of action, as the heirs of Craige would have been, if they had taken possession of the shop and converted it to their use. The case of Russell v. Richards, 1 Fairf. 429, is a conclusive authority for the plaintiff.
There must be judgment on the verdict.